Case 3:19-cv-04753-AET-TJB Document 18-46 Filed 02/20/19 Page 1 of 3 PageID: 1757




                   EXHIBIT
                     41
11/27/2018Case                    AR-15 Lower 18-46
          3:19-cv-04753-AET-TJB Document      Receiver 3DFiled
                                                         CAD Model - 3D CAD Browser
                                                               02/20/19      Page 2 of 3 PageID: 1758
 =3D CAD BROWSER=                3D MODELS REGISTER LOGIN                                                                               Search 3D Models
 Vehicles Aircraft Watercraft Architecture People Electronics Furniture Industrial Nature Weapons TOP 500 NEW 500

                                                  AR­15 Lower Receiver 3D CAD Model                          ★★★☆☆
                                                                                                                                                     Account r
   Code:          Type:              Polygons:             Vertices:          Sub­Objects:              Materials:          Textures:
                                                                                                                                                           An
   42013         CAD Solid               ­                     ­                   ­                        ­                   ­
                                                                                                                                                    REGISTE




                          AR­15 Lower Receiver 3D CAD Model for AutoCAD, SolidWorks, Inventor, Pro/Engineer, CATIA, 3ds Max, Maya, Cinema
                          Softimage, Blender and other CAD and 3D modeling software.
                          Lower Receiver to an AR­15.
                          This 3D object can be downloaded in .step, .iges, .max, .obj, .3ds, .fbx, .dxf, .lwo, .stl, .wrl, .ma, .dae, .x and .asc file formats.
                          ar15, solid, lower, receiver, nurbs
                          Uploaded by Jesued at 13 December 2010 into Weapons ­ Assault Rifles 3D Models.


                                                                          Similar 3D Models




        AR­15 Rifle                  M4A1 Rifle              Remington 870 Shotgun                M16 Colt                   M­16 A2 Rifle                     C


https://www.3dcadbrowser.com/download.aspx?3dmodel=42013                                                                                                    1/2
11/27/2018Case                           AR-15 Lower 18-46
                 3:19-cv-04753-AET-TJB Document      Receiver 3DFiled
                                                                CAD Model - 3D CAD Browser
                                                                      02/20/19      Page 3 of 3 PageID: 1759




     Winchester 1873         Shotgun (Over and Under)      SKS Rifle    M14 Rifle            Winchester 1873 SRC            St
    Saddleloop Carbine



                     Terms Of Use Privacy Policy Support                            Copyright © 3D CAD Browser, 2001­2018




https://www.3dcadbrowser.com/download.aspx?3dmodel=42013                                                                    2/2
